DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on January 4, 2021.
Claims 1, 9 and 15 have been amended and are hereby entered.
Claim 21 has been added.
Claims 1 – 21 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed December 11, 2020, caused the withdrawal of the rejection of claim 15 under 35 U.S.C. 112(d) as set forth in the office action filed October 13, 2020.
Applicant’s amendments to the claims, filed December 11, 2020, caused the withdrawal of the rejection of claims 1 – 19 under 35 U.S.C. 103 as obvious over Ma and Kwong as set forth in the office action filed October 13, 2020.
Applicant’s amendments to the claims, filed December 11, 2020, caused the withdrawal of the rejection of claim 20 under 35 U.S.C. 103 as obvious over Ma, Kwong and Pan as set forth in the office action filed October 13, 2020.

Response to Arguments
Applicant’s arguments with respect to claims  1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US20160240800) in view of Wantanabe (US20140252333).
As per claims 1 – 14, Ma teaches:
Organometallic compounds represented by Formula 1 
    PNG
    media_image1.png
    322
    450
    media_image1.png
    Greyscale
 ([0078]: 
    PNG
    media_image2.png
    176
    242
    media_image2.png
    Greyscale
, where X is defined as NRE. This reads on the claimed compound wherein M is Platinum; X1 is O; X2 and X3 are Nitrogen and form coordinate bonds with the platinum, X4 is Carbon and forms a covalent bond with the platinum; Y1, Y3 – Y5 are all carbon; CY1, CY2, CY3 are all a C6 carbocyclic group (a benzene group), CY3 is a C5 heterocyclic group (a pyridine group), CY2 is a C4 heterocyclic group (imidazole group); X51 is N-[(L7)b7-(R7)c7], wherein [(L7)b7-(R7)c7] falls within Ma’s definition for RE when L7 is a single bond and b7 and c7 are both 1 and R7 is a an 2,6-disubstituted aryl as defined in [0077] ; a1 to a4 are all selected to be 0 so that the respective R-L ligands do not exist; the CY1 group is represented by Formula CY1-A in claim 10, and CY1-1 in claim 11; the CY5CY2 conjugated ring system is represented by Formula CY2-1 in claim 12; the CY3 group is represented by Formula CY3-1 in claim 13; the CY4 group is represented by Formula CY4-1 in group 14.
While Ma teaches that any of the R substitutions can be a nitrile group ([0064]), Ma does not teach any specific compound with a nitrile group.
Wantanabe teaches organometallic compounds for use in OLED applications ([0001]) Wantanabe teaches these compounds contain a phenyl group substituted with a cyano group 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to specifically choose a cyano group as taught by Wantanabe as an R substitution as taught by Wantanabe in the claimed Z1, Z3, or Z4 positions. One of ordinary skill in the art would have been motivated because Wantanabe teaches that these groups improve the durability of the organic electroluminescent element ([0012]).
As per claim 15, the only difference between the claimed compound 21 – 25 and the cyano substituted compound of Ma is the location of the benzene ring and pyridine group (Ma teaches a 2,6-substituted benzene ring as a preferred RE group). As the compounds are merely structural isomers, it would have been obvious to one of ordinary skill in the art to arrive at the claimed compounds. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.
As per claims 16 – 19, Ma teaches:
An organic light-emitting device comprising a first electrode (an anode), a second electrode (a cathode), and an organic layer comprising an emission layer, wherein the 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.)
Wherein the emission layer comprises at least one organometallic compound of claim 1 and a host, and the amount of the host is greater than an amount of the least one organometallic compound ([0088]: “The organic layer may include a host and phosphorescent dopant. The organic layer can include a compound according to Formula 1 or Formula 2.” Synthesis example 2 shows that the Pt ligands of the taught formulas are suitable for emitters in PHOLEDs.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US20160240800) and Wantanabe (US20140252333) as applied to claims 1 - 19 above, and further in view of Pan (US20130261098).
As per claim 20, Ma and Wantanabe teach all the limitations of claim 1. 
Ma and Wantanabe do not teach the compound in a diagnostic composition
Pan teaches organometallic compounds including tetradentate platinum-based ligands (see formula 89 in [0069]) as phosphorescent emitters. Pan further teaches:
The compound in a diagnostic compound ([0180]: “The present invention therefore furthermore relates to the use of the compounds according to the invention and devices comprising the compounds for the treatment, prophylaxis and diagnosis of diseases.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the organometallic compound of Ma and Wantanabe in a diagnostic device because Pan teaches that organometallic compounds are suitable for use in the treatment, prophylaxis and diagnosis of diseases ([0180]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 358 U.S. 327, 65 USPQ 297 (1945), and MPEP §2144.07.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the closest identified prior art is Lin (US20180208615A1). Compound 1 of Lin 
    PNG
    media_image3.png
    169
    292
    media_image3.png
    Greyscale
 contains the bonds provided directly to the metallic core as claimed. However, the benzimidazole group is bonded differently that as required by Formula 1 of claim 21 
    PNG
    media_image4.png
    305
    400
    media_image4.png
    Greyscale
. Furthermore, the definition for CY1 in claim 21 
    PNG
    media_image5.png
    167
    150
    media_image5.png
    Greyscale
 requires an extra atom (Y6) in between the atom bonding the metallic core and the atom bonding the ring to the ligand, which is also different from the bonding of Lin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789